Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 14, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130125-7(79)                                                                                        Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  CARRIER CREEK DRAINAGE DISTRICT,                                                                                   Justices
           Plaintiff-Appellee,
                                                                   SC: 130125
  v                                                                COA: 255609
                                                                   Eaton CC: 03-000067-CC
  LAND ONE, L.L.C.,
             Defendant-Appellant.
  ______________________________________
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

                                                                   SC: 130126      

  v                                                                COA: 255610       

                                                                   Eaton CC: 03-000068-CC 

  ECHO 45, L.L.C., 

             Defendant-Appellant. 

  ______________________________________
  CARRIER CREEK DRAINAGE DISTRICT, 

           Plaintiff-Appellee, 

                                                                   SC: 130127      

  v                                                                COA: 255611       

                                                                   Eaton CC: 03-000069-CC 

  LAND ONE, L.L.C., 

            Defendant-Appellant, 

  and 

  STANDARD FEDERAL BANK, f//k/a 

  MICHIGAN NATIONAL BANK, 

             Defendant-Appellee.   

  _____________________________________


                 On order of the Chief Justice, the motion by the Michigan Association of
  Realtors for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 14, 2006                     _________________________________________
                                                                              Clerk